DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/12/2020 has been entered.
Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. The newly added limitation are addressed below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-10, 12-15 is/ rejected under 35 U.S.C. 103 as being unpatentable over Uemoto (WO 2013/014821 A1) in view of Ge et al. (US 2013/0058080 A1) and Serban (US 2007/0069833 A1).
Regarding claim 1, Uemoto discloses in fig. 1-3, 8-10, 13-16, and 19-20 a lighting device comprising a light source carrier(mounting substrate 21 Fig.1-3, 921 and 621 Fig. 13-16, 1221 Fig. 19-20 [0022-23]) having one or more solid state light sources(LEDS 22 Fig. 1-3; 633 Fig. 13-16, 1222 Fig. 19-20[0021],[0215]); the light carrier being a heat sink for the one or more solid state light sources(mounting substrate made of ceramic, glass, alumina can act as a heat sink [0022-23]) a light transmissive envelope(10), connector for mechanically and electrically connecting the lighting device to a lamp socket(33,35);   a support element (fig. 1-3: 40; Fig. 13-16:440; Fig. 8-10: 140, Fig. 19-20: 1221A with 190) and wherein at least a portion of the support element is surrounded by the light source carrier such that the support element is partly arranged in an interior space of the light source carrier(fig. 1-3 support element 40 has a convex portion 43 that penetrates mounting substrate 21, Fig. 8-10 support element 440 is partially inside mounting substrate 921, 621, and Fig. 19-20 1221A with 190 is surrounded by 1221 and partially inside 1250 ), a wireless communication antenna (fig. 1-3: 90; Fig. 8-10 and 12-20:190) arranged inside the support element and control circuit (80) electrically connected to the antenna and configured to control the one or more solid state light sources(80).  
Uemoto does not specify the support element includes or is an exhaust tube being arranged inside the light transmissive envelope for introducing a gas into the light transmissive envelope during production and then being sealed to keep the light transmissive envelope airtight.
Ge in fig.1-5 disclose a light source carrier having one or more solid state light sources (6);  a light transmissive envelope(1), connector for mechanically and electrically connecting the lighting device to a lamp socket(8);   an exhaust tube (2) being arranged inside the light transmissive envelope for introducing a gas into the light transmissive envelope during production and then being sealed to keep the light transmissive envelope airtight (13, [0137]) and control circuit electrically configured to control the one or more solid state light sources (7).  
Before the effective filing of the invention, it would be obvious to one of ordinary skill in the art to include the exhaust tube of Ge into the support of Uemoto or to substitute the exhaust tube for the support element to improve heat distribution in the bulb by introducing gas into the bulb [0137] and/ or to reduce the number of components by using one exhaust tube for both gas introduction and for support of another element. 
Uemoto in view of Ge does not specify wherein the antenna is galvanically isolated from the light source carrier. 
Serban discloses galvanically isolating an antenna from other circuity ([00024-25] [0006]).
Before the effective filing of the invention, it would be obvious to one of ordinary skill in the art to galvanically isolate the antenna from other circuity as disclosed in Serban to the antenna of Uemoto in view of Ge  and the light carrier to block stray currents between the antenna and the light carrier and improve safety (Serban:[0006]).  
Regarding claim 2, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 1, wherein an outer portion of the antenna protrudes from an open end of the exhaust tube(91 fig. 8). 
Regarding claim 3, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 2, wherein the outer portion of the antenna extends straight along the exhaust tube(140 Fig. 8). 
 Regarding claim 4, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 2, wherein the outer portion of the antenna is wound around the exhaust tube (40 fig. 1-3).  
Regarding claim 5, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 2, further comprising a support structure (21, Fig. 9 and 10) supporting the outer portion of the antenna at a distance from the exhaust tube(290, 390, Fig. 9A,B and 10A,B).  
Regarding claim 6, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 1, wherein the light source carrier includes a tubular light source carrier (61 or 1220 Fig. 19 and 20) attached to the exhaust tube (40,140;1221 fig. 19-20), the exhaust tube being arranged partly inside the tubular light source carrier(Fig. 1 and 2). 
Regarding claim 7, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 6, wherein an open end of the exhaust tube is situated inside the tubular light source carrier (40 is partly inside 61 Fig. 1 and 2).  
Regarding claim 8, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 6, wherein the exhaust tube extends throughout the entire tubular light source carrier (exhaust tube 1221and 1254 goes thru light source carrier 1220 Fig. 19-20) so that an open end of the exhaust tube is outside the tubular light source carrier (open end where 91 enters tube). 
Regarding claim 9, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 6, wherein the tubular light source carrier is adapted to act as a radiator (heat).
Uemoto does not specify an electrical resonance frequency of the tubular light source carrier being approximately equal to a receiving frequency of the antenna.  
Before the effective filing date of the invention, it would only involve routine skill in the art to change the frequency of the antenna to any frequency including the resonance frequency of the tubular light source. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the frequency of the antenna, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this instance one of ordinary skill in the art would try different frequency for the antenna to find optimal range to increase the range to make signal stronger or to avoid interference. 
Regarding claim 10, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 6, further comprising: a driver configured to power the one or more solid state light sources (87 fig. 6).  
Regarding claim 12, Uemoto discloses in fig. 1-3 and 9-10 the lighting device according to claim 10, further comprising at least one of a light scattering layer (10) and a wavelength converting layer.  
Regarding claim 13, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 10, wherein the lighting device is a gas filled light bulb (Ge:[0137]).  
Regarding claim 14, Uemoto discloses in fig. 1-3, 13-16, and 9-10 a method for producing a lighting device, comprising arranging an antenna (90.190) inside a support element of the lighting device (40,440, 140, fig. 1-3, 8-10, 13-16, and 19-20)  forming an connection between the support element (40,140,440) and a stem element (242 or 250) sealing the stem element together with the support element and the antenna in a light-transmissive envelope (fig. 
Uemoto does not specify forming an airtight connection between an exhaust tube and a stem element and does not specify the support element is or contains an exhaust tube. 
Ge in fig.1-5 disclose a method for producing a lighting device including an exhaust tube (2) and forming an airtight connection ([0137] ) between the exhaust tube (2) and a stem element (2a, 9), sealing the stem element together with the exhaust tube in a light-transmissive envelope (1).
Before the effective filing of the invention, it would be obvious to one of ordinary skill in the art to include the exhaust tube of Ge into the support of Uemoto or to substitute the exhaust tube for the support element and provide an airtight connection between the exhaust tube and other components to improve heat distribution in the bulb by introducing gas into the bulb [0137] and/ or to reduce the number of components by using one exhaust tube for both gas introduction and for support of another element. 
Uemoto in view of Ge does not specify wherein the antenna is galvanically isolated from the light source carrier. 
Serban discloses galvanically isolating an antenna from other circuity ([00024-25] [0006]).
Before the effective filing of the invention, it would be obvious to one of ordinary skill in the art to galvanically isolate the antenna from other circuity as disclosed in Serban to the antenna of Uemoto in view of Ge  and the light carrier to block stray currents between the antenna and the light carrier and improve safety (Serban:[0006]).  
Regarding claim 15, Uemoto discloses in fig. 1-3 and 8-10 the method according to claim 14, further comprising filling an inert gas in the light-transmissive envelope through the exhaust tube such that the gas-filled light-transmissive envelope protects one or more solid state light sources of the lighting device inside the light-transmissive envelope (Ge [137-139]).
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemoto in view of Ge and Serban  as applied to claim 10 above, and further in view of Yotsumoto (US 2014/0355246 A1).
Using a different interpretations of claim 8, an alternative rejection is provided below. 
Regarding claim 8, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 6,  except wherein the exhaust tube extends throughout the entire tubular light source carrier so that an open end of the exhaust tube is outside the tubular light source carrier. 
Yotsumoto discloses in fig. 1-2 and 6 a tubular light source carrier (40) attached to the exhaust tube (21), the exhaust tube being arranged partly inside the tubular light source carrier (Fig. 1 and 2) wherein the exhaust tube extends throughout the entire tubular light source carrier 
Before the filing of the invention, it would be obvious to one of ordinary skill in the art to modify the bulb of Uemoto to change the location or length of the exhaust tube relative to the tubular light source carrier depending on the light carrier used. 
Regarding claim 11, Uemoto discloses in fig. 1-3 and 8-10 the lighting device according to claim 10, except wherein the control circuit is positioned completely inside the envelope.
  Yotsumoto discloses in fig. 1-2 and 6 control circuit (625) is positioned completely inside the envelope (10).
Before the filing of the invention, it would be obvious to one of ordinary skill in the art to modify the bulb of Uemoto to change the position of the control circuit as disclosed in Yotsumoto to allow for each replacement of parts and using already available control circuits. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY X YANG/Examiner, Art Unit 2844  

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844